Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
Innovations Inc. d/b/a The Tobacco Discount Store,

Respondent.

Docket No. C-14-162

FDA Docket No. FDA-2013-H-1383
Decision No. CR3079

Date: January 13, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated the above-captioned matter when it
filed an Administrative Complaint for Civil Money Penalties (Complaint) with the
Departmental Appeals Board, Civil Remedies Division (CRD) and the Food and Drug
Administration’s (FDA) Division of Dockets Management. CTP previously initiated a
civil money penalty action, CRD Docket Number C-13-243, FDA-2013-H-0017, against
the Respondent, which ended when Respondent admitted the previous violations and
CRD closed the case.! CTP now seeks to impose additional civil money penalties under
the Federal Food, Drug, and Cosmetic Act (Act) and the Act’s implementing regulations.

' CTP initiated the previous action by filing an Administrative Complaint for Civil
Money Penalties with CRD dated January 2, 2013 (January 2, 2013 Complaint). CTP
attached the January 2, 2013 Complaint to the Complaint it filed when it initiated the
present matter.
2
The Complaint alleges the following facts. Respondent owns an establishment that sells
tobacco products and is located at 1312 South Baltimore Street, Kirksville, Missouri
63501. Complaint § 3. CTP conducted three inspections of the establishment.
Complaint § 9.

In the civil money penalty action that CTP initiated on January 3, 2013, CTP alleged that
Respondent had committed four violations of regulations found at 21 C.F.R. Part 1140.
Complaint § 10. These violations occurred on October 7, 2011, and April 22, 2012.
January 2, 2013 Complaint §§j 1, 10. Omar Farug settled the claims against Respondent
when:

[He] admitt[ed] that the violations described in the Complaint filed in FDA
Docket Number FDA-2013-H-0017, CRD Docket Number C-13-243
occurred, waiv[ed] his ability to contest the violations in the future, and
stat[ed] that he understood that the violations may be counted in
determining the total number of violations for purposes of future
enforcement actions.

Complaint § 11. As a result, CRD closed the case on February 14, 2013. Complaint
qi.

During a subsequent inspection of Respondent’s establishment, FDA-commissioned
inspectors documented the following:

[A] person younger than 18 years of age was able to purchase a package of
L & M cigarettes on April 22, 2013, at approximately 9:36 AM; and... the
minor’s identification was not verified before the sale, as detailed above, on
April 22, 2013, at approximately 9:36 AM.

Complaint {

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
Complaint on November 14, 2013, via United Parcel Service. Respondent previously
admitted that it had committed four violations of 21 C.F.R. Part 1140. Complaint fj 10-
11. CTP charged Respondent with new violations of 21 C.F.R. § 1140.14(a) (sale of
tobacco products to a minor) and 21 C.F.R. § 1140.14(b)(1) (failure to verify the age of a
person purchasing tobacco products by means of photographic identification containing
the bearer’s date of birth). Complaint § 1. CTP asked the CRD to impose a $10,000 civil
money penalty based on six alleged violations of the regulations in a 48-month period.
Complaint § 13.
3
The Complaint provided detailed instructions related to filing an answer and requesting
an extension of time to file an answer. Complaint J 14-18, 20-22. The Complaint stated
that failure to file an answer could result in the imposition of a civil money penalty
against Respondent. Complaint § 19. Further, after CTP filed the Complaint, CRD sent
Respondent an Initial Order informing Respondent of the requirement to file an answer to
avoid a default judgment. CRD sent a form answer along with the Initial Order that
Respondent could fill out and file with CRD. Respondent neither filed an answer nor
requested an extension of time within the 30-day time period prescribed in 21 C.F.R.
§ 17.9.

If a respondent does not file an answer within 30 days of a properly served complaint, the
regulations provide that:

[T]he presiding officer shall assume the facts alleged in the complaint to be
true, and, if such facts establish liability under the relevant statute, the
presiding officer shall issue an initial decision within 30 days of the time
the answer was due, imposing:

(1) The maximum amount of penalties provided for by law for the

violations alleged; or

(2) The amount asked for in the complaint, whichever amount is smaller.

21 C.F.R. § 17.11(a). Further, a failure to file a timely answer means that “the
respondent waives any right to a hearing and to contest the amount of the penalties and
assessments” imposed in the initial decision. 21 C.F.R. § 17.11(b).

Accepting the facts alleged in the Complaint as true, I find that those facts establish
Respondent’s liability under the Act. See 21 U.S.C. §§ 333(f)(9), 387c(a)(7)(B), 387£(d);
21 C.F.R. §§ 1140.1(b), 1140.14. I also find that CTP’s request to impose a $10,000 civil
money penalty is permissible. See 21 C.F.R. § 17.2.

Therefore, Respondent is directed to pay a civil money penalty in the amount of $10,000.
This initial decision becomes final and binding upon both parties 30 days after the date of
its issuance. 21 C.F.R. § 17.11(b).

It is so ordered.

/s/
Scott Anderson
Administrative Law Judge

